UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4507


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIE ANDRE JACKSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:15-cr-00323-WO-1)


Submitted: November 16, 2017                                Decided: November 28, 2017


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT, EARLY, HARRIS & WHEELER, LLP, High Point, North
Carolina, for Appellant. Sandra J. Hairston, Acting United States Attorney, Terry M.
Meinecke, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie Andre Jackson appeals the 71-month sentence the district court imposed

after he pleaded guilty to distribution of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C) (2012). He asserts that the district court imposed a substantively

unreasonable sentence. Finding no reversible error, we affirm.

      We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Because Jackson does not

argue that his sentence is procedurally unreasonable, we review it for substantive

reasonableness, “tak[ing] into account the totality of the circumstances.” Id. at 51. “Any

sentence that is within or below a properly calculated Guidelines range is presumptively

reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a

presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) [(2012)] factors.” Id.

      Jackson contends that his sentence is substantively unreasonable, arguing that the

district court erroneously relied on two circumstances—namely, the presence of firearms

during the commission of the crime and his criminal history—both to determine the

applicable Sentencing Guidelines range and as a basis for Jackson’s particular sentence.

This contention fails to overcome the presumption of reasonableness accorded Jackson’s

within-Guidelines sentence. We therefore discern no abuse of discretion in the district

court’s imposition of a 71-month sentence.




                                             2
       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3